 Case 3:21-cv-00806-FLW-LHG Document 58-3 Filed 06/30/21 Page 1 of 3 PageID: 3766


OBERMAYER REBMANN MAXWELL & HIPPEL LLP
By: Steven A. Haber, Esquire      Attorneys for Amici Curiae
1120 Route 73, Suite 420          Ryan White Clinics for 340B Access,
Mount Laurel, NJ 08054-5108       Little Rivers Health Care, Inc., and
Phone: (856) 795-3300             WomenCare, Inc., dba FamilyCare
Email: steven.haber@obermayer.com Health Center


NOVO NORDISK INC. et al,
                                             UNITED STATES DISTRICT COURT
                          Plaintiffs,        FOR THE DISTRICT OF NEW JERSEY


             v.
                                             Civil Action No. 3:21-cv-00806-FLW-LHG

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al.,

                          Defendants.


   [PROPOSED] ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

      THIS MATTER, having been brought before the Court by Amicus Curiae, Ryan

White Clinics For 340B Access, Little Rivers Health Care, Inc., and WomenCare, Inc.,

dba FamilyCare Health Center by and through their attorney of record, Steven A. Haber,

Esq. of Obermayer Rebmann Maxwell & Hippel LLP, for an Order pursuant to Local

Civil Rule 101.1(c), permitting Ronald Connelly, Esq., to appear and participate pro hac

vice on behalf of Amicus Curiae, and the Court having read and considered such

application and supporting certifications, and for good cause shown,

      IT IS THEREFORE, on this ________ day of _________________, 2021;



                                            1
 Case 3:21-cv-00806-FLW-LHG Document 58-3 Filed 06/30/21 Page 2 of 3 PageID: 3767


      ORDERED that Ronald Connelly, Esq., be permitted to appear pro hac vice in the

above-captioned matter pursuant to L. Civ. R. 101.1(c); and it is further

      ORDERED that all pleadings, briefs, and other papers filed with the Court shall be

signed by an attorney of record for Amicus Curiae, who is admitted to the Bar of this

Court and shall be held responsible for said papers, and for the conduct of the case, and

who shall present in Court during all phases of these proceedings, unless expressly

excused by the Court, and who will be held responsible for the conduct of the attorney

admitted hereby; and it is further

      ORDERED that Ronald Connelly shall remit to the New Jersey Lawyers’ Fund

for Client Protection the annual payment that may be required in accordance with L. Civ.

R. 101.1(c)(2) and New Jersey Court Rule 1:282(a) for each calendar year in which Mr.

Connelly represents a client in a matter pending in this Court; and it is further

      ORDERED that Ronald Connelly pay $150.00 to the Clerk, United States District

Court for the District of New Jersey for participation in this action within twenty (20)

days from the state of the entry of this Order; and it is further

      ORDERED that Ronald Connelly shall be bound by the Rules of the United States

District Court for the District of New Jersey, including, but not limited to the provisions

of L. Civ. R. 103.1, Judicial Ethics and Professional Responsibility, and L. Civ. R. 104.1,

Discipline of Attorneys; and it is further




                                               2
 Case 3:21-cv-00806-FLW-LHG Document 58-3 Filed 06/30/21 Page 3 of 3 PageID: 3768


      ORDERED that Ronald Connelly shall be deemed to have agreed to take no fee in

any tort case in excess of the New Jersey State Court Contingency Fee Rule, Rule 1:21-7,

as amended; and it is further

      ORDERED that Ronald Connelly may file a request, the form of which is

available at the Court’s website, with the Clerk of the Court for pro hac vice counsel to

receive electronic notifications in this matter.

      ORDERED that Ronald Connelly’s contact information should be entered as
follows:

                           Ronald S. Connelly
                           Powers Pyles Sutter & Verville, PC
                           1501 M Street NW
                           Seventh Floor
                           Washington, DC 20005
                           202-872-6762 (Office)
                           202-785-1756 (Facsimile)
                           Ron.Connelly@PowersLaw.com


Dated: ____________
                                        _________________________________________
                                           The Honorable Judge Freda L. Wolfson
                                           Chief Judge, U.S.D.C.N.J.




                                               3
